Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-6, 10-15, 27-28, and 36 and the election of species indole-3-butyric acid, in the reply filed on 9/21/2021 is acknowledged.
Upon further review of the restriction requirement however, the Examiner is rejoining claims 7-9, and 18.

Status of the Claims
	Claims 1-15, 18, 22, 27-28, and 36 are pending. Claim 22 is withdrawn being drawn to a non-elected invention. Claims 16-17, 19-21, 23-26, and 29-35 are canceled. Claims 1-15, 18, 27-28, and 36 are hereby examined in so far as they are drawn to the elected plant growth regulator indole-3-butyric acid.  Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected crop protection chemical, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2021.

Information Disclosure Statement
Acknowledgment is made of the Information Disclosure Statement dated 10/17/2018. The references have been considered.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  

Claim 4 refers to the plant growth regulator of claim 3 as “the plant regulator” as opposed to the –plant growth regulator--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 28, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 36 are indefinite because of the recitation, “wherein the sugar cane propagation material is a plant produced from tissue culture or a sugar cane billet”.  The specification supports this limitation because the propagation material may be plants and parts thereof. However, since the claim requires a plant, it is unclear how an entire plant, comprised of roots and leaves and that can be up to 20 feet tall can be in a container as small as 10-200 cc. In fact, it is unclear how any sugarcane plant having the root, leaf, and stem structure of an entire plant can fit into a container as small as 10 mL. As a result, it is unclear whether claim 1 requires the propagation material to be a plant produced by tissue 
Claim 28 is indefinite because of the recitation, “wherein the sugar cane propagation material is a sugar cane billet”. Claim 28 is dependent upon claim 1 and therefor requires all the limitations of the claim from which it depends. Claim 1 requires that the sugar cane propagation material be a plant  that was produced from tissue culture or from a sugar can billet. Although one could argue that the sugar cane propagation material may be a plant produced from tissue culture or the propagation material could be a billet, this does not appear to be the case because the rest of the claim in steps b and c refer only to the plant and not the alternative billet. As a result, claim 1 in step a requires that the sugar cane propagation material be a plant and not a billet which is contradictory to claim 28..
For at least these reasons the claims as they currently are written, is indefinite and the metes and bounds of the claims can’t be determined.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 18, 27-28, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-6, 8-11, 17, 19-20, 23, 27, 29-31, and 37-38 of U.S. Patent No. 16982183. Although the claims at issue are not identical, they are not patentably distinct from each other because both methods are directed to producing a sugar cane planting unit by using sugar cane propagation material, growing sugar canes such that the plant has 1-10 stalks and at least one stalk wih a linea node density of at least 1 node per 3 cm of stalk, harvesting the sugar cane plant when the stalk has a length of 20-150 cm, cutting the stalk into segments 1-5 cm long, and planting the segments into a . 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15, 18, 27-28, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Aramaki et al in view of Agricultural Machinery Research INS (CN100421541 hereinafter Agricultural). 
Claims 1-15, 18, 27-28, and 36 are drawn to a method of producing a sugar cane planting unit comprising planting a sugar cane plant in a container having a volume of 10-200 cc, growing the plant for 4-18 months until the plant has 1-4 stalks and at least one stalk has a linear node density of at least 1 node per 3 cm of stalk, harvesting the stalk that is between 10-50 cm, cutting the stalk into stalk segments cut to a length of 1-5 cm, treating the stalk segments with water having a temperature of 45°C to 55°C and indole-3-butyric acid, and planting  at least one of the stalk segments into a second planting container with a planting medium having 10-200 cc. The stalk segments may then be planted into a field from the second container. The water temperature may be from 48°C - 53°C and the soak time may be from 2-3 minutes. The indole-3-butyric acid my have a concentration of 0.01 100 g/L. Although, there are 112 issues with regard to claim 1, for purposes of examination pertaining to prior art, the propagation material is deemed to be any propagatable plant or plant part such as a single node.

Planting a sugarcane propagation material (the cane cuttings, also known as a stem section or part of a stalk or culm or seedling) of 40-50 cm in length  (0003) in a first planting container (placed horizontally in furrows, (0003]) to produce a sugarcane plant (the stem sections are used to propagate a new plant, [0014]), wherein the sugarcane propagation material (cane cuttings, [0014)) is a plant produced from  a sugarcane billet (also known as a stem section (or part of a stalk or culm or seedling), (0038));
growing the sugar plant to an age of 8 to 14 months (Suitable material for cuttings are pieces of cane cut from 8-14 month old healthy plants, [0004)). In addition, Aramaki teaches wherein the sugarcane plant has at least one stalk that has a linear node density of at least 1 node per 3 centimeters of stalk (0041);
harvesting the stalks of the sugarcane plant (Once planted, a stand of cane can be harvested several times, [0007]; After the crop plant is grown, conventional methods of harvesting can be employed, [0056]) when the stalks have a length of 10 to 50 centimeters (The cuttings are taken from plants which themselves have generally grown from cuttings, [0004]; the cane cuttings (also known as a stem section (or part of a stalk or culm or seedling)) of 40-50 cm in length, [0003]; the stalks must reach a length of 40-S0 cm before harvesting to yield cuttings of that length);
cutting the harvested stalks in to stalk segments (stemsection, [0017]), where in the stalk segments (stem section) are cut to a length of 1 to 5 centimeters (Suitably the stem section is from about 2 to about 12 cm in length. More suitably, it is from about 3 to about 8 cm in length, especially from 3.5 to 4.5 cm in length, [0017]);
treating the stalk segments with water (Conventional sugar cane preparatory practices such as warm water treatment of the cuttings,(0058). ) and a crop protection chemical (Compounds that exhibit either stimulatory or growth-promoting activity can be applied to the soil or to the stem section itself, [(0071]); and
planting one or more of the stalk segments (the cane cuttings (also known as a stem section(or part of a stalk or culm or seediing)) into a second planting container (placed horizontally in furrows) comprising a planting medium to  form a planting unit (then lightly covered with soil, (0003)).
Aramaki is silent to wherein the first planting container has a volume of 10 to 200 cubic centimeters; and wherein said second planting container has a volume from 10 to 200 cubic centimeters. Although Aramaki doesn’t specifically indicate that the water temperature is between 45° C to 55° C, this is a common range of temperature for what one would consider to be warm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to size the first and second planting containers to be wherein the first planting container has a volume of 10 to 200 cubic centimeters, and wherein said second planting-container has a volume from 10 to 200 cubic centimeters, since such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of ordinary skill in the art). The motivation for doing so would be to provide a container properly sized for the propagation materials.
It would have been obvious to one or ordinary skill in the art at the time the invention was made to disclose wherein the water temperature is 45° C to 55° C, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to ensure the water is of sufficient warmth to dilate the root vessels.
Agricultural is in the field of sugar cane cultivation (abstract), and further Agricultural teaches wherein the sugar cane plant (chopped sugar cane species into sections, [020]) has 1 to 4 stalks (each 
Even though Aramaki teach the node density limitation as indicated above, it also would have been obvious to one of skill in the art at the time of invention to modify the invention of Aramaki to include wherein the sugarcane plant has 1 to 4 stalks and at least one stalk has a linear node density of at least 1 node per 3 centimeters of stalk as taught by Agricultural as to improve growing conditions for sugarcane (ensure that the sugarcane a later light sufficiently well, and good ventilation, facilitate sugarcane for photosynthesis, and the line leading expanded upon, sugarcane work machine freely accessible, economizes synergistic effect may be mechanical full scope; (4) physical properties of the soil can be improved subsoiling, improves oil breathability and water storings oil moisture capacity, promoting sugarcane root growth, enhanced drought lodging resistance capability, and the grown sugarcane robust, facilitate stimulation, (020), Agricultural).
Regarding Claim 2, modified Aramaki discloses the method of claim 1, and further Aramaki discloses further comprising transplanting the planting unit (each stem section, [(0051}) into a field (each stem section can be planted or sown in discrete positions in a field, [0051]).
Regarding Claim 3, modified Aramaki discloses the method of claim 1 , and further Aramaki discloses wherein the crop protection chemical is a plant growth regulator (Compounds that exhibit either stimulatory or growth-promoting activity can be applied to the soil or to the stem section itself, [0071)).
Regarding claims 4-9, and 18, although Aramaki doesn’t specifically disclose plant hormones such as cytokinins and auxins, indole-3-butyric acid, and the bactericide silver nitrate, Aramaki teaches at (0086) that compounds that exhibit stimulatory or growth-promoting activity of which auxins such as indole-3-butyric acid are well known can be used to treat the stem sections. The table in (0070) shows 
Regarding Claim 10, modified Aramaki discloses the method of claim 1, however Aramaki is silent to where in the water temperature is 48° C to 53°C. It would have been obvious to one of ordinary skill in the art at the time the invention was made to disclose wherein the water temperature is 48° C to 53° C, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to ensure the water is of sufficient warmth to dilate the root vessels.
Regarding Claim 11, modified Aramaki discloses the method of claim 1, however Aramaki in a first embodiment is silent to wherein treating the stalk segments with water comprises immersing the stalk segments for a soak time of 1 to 10 minutes. Aramaki in an alternate embodiment discloses wherein treating the stalk segments with water comprises immersing the stalk segments (The sugarcane carretels of 4 cm and only one bud, Variety BR86-7515, were treated by dipping in a slurry of agrochemicals, [0203)) for a soak time of 1 to 10 minutes (for 3 minutes, [0203)).
It would have been obvious to one of skill in the art at the time of invention to modify the invention of Aramaki in a first embodiment to include wherein treating the stalk segments with water comprises immersing the stalk segments for a soak time of 1 to 10 minutes as taught by Aramaki in an alternate embodiment as to apply the agrochemicals for a sufficient soak time.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to disclose wherein the water temperature is 48° C to 53° C, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would have been to ensure the water is of sufficient warmth to dilate the root vessels.
Regarding Claim 13, modified Aramaki discloses the method of claim 12, however Aramaki in a first embodiment is silent to where in the soak time is 2 to 3 minutes. Aramaki in an alternate embodiment discloses wherein the soak time is 2 to 3 minutes (The sugar cane carretels of 4 cm and only one bud, Variety BR86-7515, were treated by dipping in a slurry of agrochemicals for 3 minutes, [0203)).
It would have been obvious to one of skill in the art at the time of invention to modify the invention of Aramaki in a first embodiment to include where in the soak time is 2 to 3 minutes as taught by Aramaki in an alternate embodiment so as to apply the agrochemicals for a sufficient soak time.
Regarding Claim 14, modified Aramaki discloses the method of claim 3, and further Aramaki discloses wherein the treating the stalk segments with the plant growth regulator (Methods for treating compounds, mixtures and compositions thereof onto stem sections, [0085}) comprises immersing the stalk segment in a plant growth regulator solution (include immersing, dressing, coating, pelleting, soaking, tumbling, spraying and injection, [0085)]).
Aramaki is silent to having a plant growth regulator concentration of 0.01 to 100g/L.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a plant growth regulator concentration of 0.01 to 100 g/L, since where the general conditions of  the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only 
Regarding Claim 15, modified Aramaki discloses the method of claim 14. Although Aramaki doesn’t explicitly teach indole-3-butyric acid (IBA) in a concentration of 0.5 to 10 g/L, in (0015} Aramaki indicates that a stem section can be treated with at least one compound that exhibits stimulatory or growth-promoting activity. IBA is a well-known synthetic auxin rooting hormone that is commonly used as a growth stimulant to induce the growth of roots and is commonly used in concentrations of less than 10 g/L
It would have been obvious to one of ordinary skill in the art at the time the invention was made to the have plant growth regulator concentration, such as IBA to be 1.5 to 10g/L, since it would have been obvious to encourage rooting of the sugarcane bud using well-known auxin IBA in sufficient concentration to encourage rooting given that Aramaki suggests treating the stem sections with at least one compound that exhibits stimulatory or growth-promoting activity.
Regarding Claim 27, modified Aramaki discloses the method of claim 1. Aramaki in a first embodiment is silent to wherein the planting the one or more stalk segments comprises planting stalk segments in to the second planting container.
Aramaki in an alternate embodiment discloses wherein the planting the one or more stalk segments comprises planting stalk segments (Two stalks with three buds were planted in each control pot (0140].
Aramaki is further silent to the stalk segments being only a single stalk segment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to only plant a single stalk segment, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be provide individual planters.

Regarding Claim 36, Aramaki discloses a method of producing a sugar cane planting unit (a method of growing a gramineous crop plant (abstract), the method comprising:
planting one or more stalk segments (the cane cuttings (also known as a stem section (or part of a stalk or culm or seedling), [0003]) into a second planting container (placed horizontally in furrows) comprising a planting medium to form a planting unit (then lightly covered with soil, [0003]), and wherein the one or more stalk segments (stem section) was produced by the steps comprising:
planting a sugar cane propagation material (the cane cuttings (also known as a stem section (or part of a stalk or culm or seedling) of 40-50 cm in length, [0003}) in a first planting container (placed horizontally in furrows, [0003]) to produce a sugar cane plant (the stem sections are used to propagate a new plant), wherein the sugar cane propagation material (cane cuttings) is a plant produced from tissue
culture or a sugar cane billet (also known as a stem section (or part of a stalk or culm or seedling)):
growing the sugar plant to an age of 4 to 18 months (Suitable material for cuttings are pieces of cane cut from 8-14 month old healthy plants, (0004));
harvesting the stalk(s) of the sugar cane plant when the stalk(s) have a length of 10 to 50 centimeters (The cuttings are taken from plants which themselves have generally grown from cuttings, [0004]; the cane cuttings (also known as a stem section (or part of a stalk or culm or seedling)) of 40-50 cm in length, [0003]; the stalks must reach a length of 40-50 cm before harvesting to yield cuttings of that Jength);

treating the stalk segments with water (Conventional sugar cane preparatory practices such as warm water treatment of the cuttings, [0058}) and a crop protection chemical (Compounds that exhibit either stimulatory or growth-promoting activity can be applied to the soil or to the stem section itself, [0071)).
Aramaki is silent to wherein the first planting container has a volume of 10 to 200 cubic centimeters; and wherein said second planting container has a volume from 10 to 200 cubic centimeters, wherein the sugar cane plant has 1 to 4 stalks and at least one stalk has a linear node density of at least 1 node per 3 centimeters of stalk, wherein the water temperature is 45° C to 55° C.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to size the first and second planting containers to be wherein the first planting container has a volume of 10 to 200 cubic centimeters, and wherein said second planting container has a volume from 10 to 200 cubic centimeters, since such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of ordinary skill in the art). The motivation for doing so would be to provide a container properly sized for the propagation materials.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to disclose wherein the water temperature is 45° C to 55° C, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to ensure the water is of sufficient warmth to dilate the root vessels.
Agricultural is in the field of sugar cane cultivation (abstract), and further Agricultural teaches wherein the sugar cane plant (chopped sugar cane species into sections, [020]) has 1 to 4 stalks (each 
It would have been obvious to one of skill in the art at the time of invention to modify the invention of Aramaki to include wherein the sugar cane plant has 1 to 4 stalks and at least one stalk has a linear node density of at least 1 node per 3 centimeters of stalk as taught by Agricultural as to improve growing conditions for sugar cane (ensure that the sugar cane has sufficient light, and good ventilation, facilitate sugar cane for photosynthesis, ensure machine accessibility, improve soil breathability and water storing soil moisture capacity, promoting sugar cane root growth, enhanced drought lodging resistance capability, and that the grown sugar cane is robust [020], Agricultural).


Claims 1-15, 18, 27-28, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/019984 A3 in view of Croft (Bureau of Sugar Experiment Stations) and further in view of WO2015/138277 A1 and Bosselaers et al.
Claims 1-15, 18, 27-28, and 36 are drawn to a method of producing a sugar cane planting unit comprising planting a sugar cane plant in a container having a volume of 10-200 cc, growing the plant for 4-18 months until the plant has 1-4 stalks and at least one stalk has a linear node density of at least 1 node per 3 cm of stalk, harvesting the stalk that is between 10-50 cm, cutting the stalk into stalk segments cut to a length of 1-5 cm, treating the stalk segments with water having a temperature of 45°C to 55°C and indole-3-butyric acid, and planting  at least one of the stalk segments into a second planting container with a planting medium having 10-200 cc. The stalk segments may then be planted into a field from the second container. The water temperature may be from 48°C - 53°C and the soak time may be from 2-3 minutes. The indole-3-butyric acid may have a concentration of 0.01 100 g/L. Although, there 
WO 2011/019984 A3 teaches a method of producing a sugar cane plant (page 4, line 29) wherein  a segment of a stem is treated with an auxin at about 1 ppm to about 10,000 ppm, harvesting the stem, and planting the stem (page 4, lines 4-15, page 7, lines 14-20). The stem may be from 10-25 inches in height (25.4-63.5 cm) and has 4-10 nodes (page 4, lines 16-21) which falls within the range of 1 node per 3 cm of stalk that is between 10-50 cm long.  Indole-(3)-butyric acid (IBA) from 1 ppm to about 10,000 ppm to treat stem segments is taught at page 5, lines 9-10 and 23-25. Although the size of the growth containers are not explicitly stated, at page 27, the sectioned stems may be placed on a float bed or other propagation apparatus and the segments may be incubated with the growth-enhancing compounds for a period of time. A micro-node shoot development is depicted growing in a propagating tray in Figure 13. Although, the propagation bed volumes are not specifically described, they are certainly small enough as depicted in FIG. 13 to be between 10-200 cc.  The propagation trays in FIG 25 also shows what appears to be around 200cc of soil medium.  The treated immature stems grow into full-sized plants within about 12 to 16 months (page 28, lines 16-17, page 33, lines 24-25). A segment contains at least one node (page 33, line 11). Although claim 22 has been withdrawn, it is noted that WO 2011/019984 A3 teach fungicides at page 31, lines 5-7. Stalk segments, including single node billets may be planted into a second container (page 31, lines 25-30 and page 33, lines 1-21, for example).
WO 2011/019984 A3 doesn’t teach water treatment temperature between 45-55°C or 48-53°C. WO 2011/019984 A3 also doesn’t teach a bactericide per se and do not mention silver nitrate. However, they do indicate that sterilization with ethanol and Tween may reduce environmental bacteria contamination at page 29, lines 6-9. WO 2011/019984 A3 also do not specifically teach a soak time of 1-10 minutes or 2-3 minutes.

WO2015/138277 A1 , filing priority date 3/13/2014 teaches that coating sugarcane stems with silver nitrate, increases germination rate and shelf stability (0007 and 0008).
Alternatively, Bosselaers et al teach silver nitrate as a bactericide for crops (abstract, (0018)).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to use the method of producing a sugarcane planting unit as taught by WO 2011/019984 A3 and to modify that method by increasing the hot water bath to around 50°C as taught by Croft due to the fact that the hot water baths are used extensively to reduce the incidence of diseases such as ratoon stunting disease. Croft invites research into optimizing treatments of shorter duration as indicated above. It would have been further obvious to modify this combined method as taught by WO 2011/019984 A3 and Croft by coating sugarcane stems with silver nitrate as taught by WO2015/138277 A1 and Bosselaers given that WO 2011/019984 A3 suggests adding plant growth regulating compounds. The motivation to add silver nitrate is that it increases the germination rate and shelf stability of sugarcane as taught by WO2015/138277 A1 and has been known since at least 2009 to serve as an effective bactericide for crops as taught by Bosselaers et al.



Conclusion
	No claim is allowed.  


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GRUNBERG whose telephone number is (571)272-0975.  The examiner can normally be reached on Monday-Friday, aprox. 8:00 a.m. - 4:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anne Marie Grunberg/Primary Examiner, Art Unit 1661